                 Case
                  Case1:18-mj-00469-JFA
                        4:18-mj-01521 Document
                                        Document
                                               4 1Filed
                                                     Filed
                                                        in TXSD
                                                           10/01/18
                                                                 on 10/17/18
                                                                     Page 1 ofPage
                                                                               11 PageID#
                                                                                   1 of 23 1


  AO 442 (kcv 1 1/11) Arrcsl Wiirraiit



                                                                                                                               L
            Sealed                         jUNiTED Si ates District CourIi
 Public and unoftlcial staff accea*                                       Ihc                                           OCT
       ■.I°b;!:;r^"'by».SoX.                I                southern DislndofTexas                                                                 li::/
                                                                                                                l/Lu.    iJ.S DD.; /.'• CO_.,-lT
                                                                                                                    Aii'X/tNDRi/;. •;!,
                      United Slates of America
                                    v.




                                                                                                 HIS. 152IM
                                                                                Case No.
        LEATRICE MALIKA DE BRUHL-DANIELS (45)
                           Mitchellville, MD



                               I fen Jam                                                       TRUE COPY I CERTIFY
                                                                                               ATTEST; September 28, 2018
                                                            ARREST WARRANT                     DAVID J. BRADLEY, Clerk of Court

 To:        Any authorized law enforcement officer
                                                                                                                                          eifulv clerk


           YOU ARE COMMANDED to arrc.sl and bring before a United Slates magistrate judge wiiiioul unnecessary delay
 'name o/perxon to he anesled)           LEATRICE MALIKA DE ^UHUDANIELS
 who is accused of an olTense or violation based on the following document fi led with the court:

□ indictment                □ Superseding indictment            □ Information     □ Superseding Information               [^Complaint
□ Probation Violation Petition                  □ Supervised Release Violation Petition    ll Violation Notice           H Order ofthe Court
This offense Is briefly dc.scribcd as follows:
   18 U S.C § 1512(c)(2) (Attempting to obstruct, influence, or Impede any official proceeding)




Date:           09/28/2018
                                                                                            Issuing ofjicer's

City and stale:         Houston, Texas                                                Peter Bray, U.S. Magistrate Judge
                                                                                              Primed name and itlle


                                                                     Return

          This warrant vvas received on (daic)          \                 , and the person was arrested on (date) ^
at icily and stale)

                                                J
                                                                                /(AnjU     Arn'sling
                                                                                           Arre      officer's sigriaiiin


                                                                                 __                      'C<kY^r /
                                                                                              I'riiiiedname. <indlille        /       1 AiSV,
Case
 Case1:18-mj-00469-JFA
       4:18-mj-01521 Document
                       Document
                              4 1Filed
                                    Filed
                                       in TXSD
                                          10/01/18
                                                on 10/17/18
                                                    Page 2 ofPage
                                                              11 PageID#
                                                                  2 of 23 2
Case
 Case1:18-mj-00469-JFA
       4:18-mj-01521 Document
                       Document
                              4 1Filed
                                    Filed
                                       in TXSD
                                          10/01/18
                                                on 10/17/18
                                                    Page 3 ofPage
                                                              11 PageID#
                                                                  3 of 23 3
Case
 Case1:18-mj-00469-JFA
       4:18-mj-01521 Document
                       Document
                              4 1Filed
                                    Filed
                                       in TXSD
                                          10/01/18
                                                on 10/17/18
                                                    Page 4 ofPage
                                                              11 PageID#
                                                                  4 of 23 4
Case
 Case1:18-mj-00469-JFA
       4:18-mj-01521 Document
                       Document
                              4 1Filed
                                    Filed
                                       in TXSD
                                          10/01/18
                                                on 10/17/18
                                                    Page 5 ofPage
                                                              11 PageID#
                                                                  5 of 23 5
Case
 Case1:18-mj-00469-JFA
       4:18-mj-01521 Document
                       Document
                              4 1Filed
                                    Filed
                                       in TXSD
                                          10/01/18
                                                on 10/17/18
                                                    Page 6 ofPage
                                                              11 PageID#
                                                                  6 of 23 6
Case
 Case1:18-mj-00469-JFA
       4:18-mj-01521 Document
                       Document
                              4 1Filed
                                    Filed
                                       in TXSD
                                          10/01/18
                                                on 10/17/18
                                                    Page 7 ofPage
                                                              11 PageID#
                                                                  7 of 23 7
Case
 Case1:18-mj-00469-JFA
       4:18-mj-01521 Document
                       Document
                              4 1Filed
                                    Filed
                                       in TXSD
                                          10/01/18
                                                on 10/17/18
                                                    Page 8 ofPage
                                                              11 PageID#
                                                                  8 of 23 8
Case
 Case1:18-mj-00469-JFA
       4:18-mj-01521 Document
                       Document
                              4 1Filed
                                    Filed
                                       in TXSD
                                          10/01/18
                                                on 10/17/18
                                                    Page 9 ofPage
                                                              11 PageID#
                                                                  9 of 23 9
Case
  Case
     1:18-mj-00469-JFA
        4:18-mj-01521 Document
                       Document4 1Filed
                                     Filed
                                         in 10/01/18
                                            TXSD on 10/17/18
                                                     Page 10 ofPage
                                                                11 PageID#
                                                                    10 of 2310
Case
  Case
     1:18-mj-00469-JFA
        4:18-mj-01521 Document
                       Document4 1Filed
                                     Filed
                                         in 10/01/18
                                            TXSD on 10/17/18
                                                     Page 11 ofPage
                                                                11 PageID#
                                                                    11 of 2311
    Case
     Case1:18-mj-00469-JFA
          4:18-mj-01521 Document
                           Document
                                 4 Filed
                                    2 Filed
                                         in TXSD
                                             10/01/18
                                                  on 10/17/18
                                                       Page 1 ofPage
                                                                 1 PageID#
                                                                     12 of 23
                                                                            12




                                     CASE NUMBER:
                                      MAGISTRATE JUDGE: John F^Vierson
                                      nATE:10/01/2018
                                     TIME:
  EASTERN DISTRICT OF VIRGINIA        TAPE: FTR RECORDER
                                      DEPUTY CLERK: Whitney Gamett
  UNITED STATES OF AMERICA

               VS.

LCcMrAce

  GOVT. ATTY

  DEFT'S ATTY                iolnL/cr\ ccaaaas^I
                     DUTY AFPD                             KKliA-ilikl

  INTERPRETER/LANGUAGE

  DEFT INFORMED OF RIGFITS, CHARGES,AND PENALTIES
  DEFT INFORMED OF THE VIOL4TJ0N(S)( )
  COURT TO APPOINT C0UNSEL,(>N1              FPD^CJA( )Conflict List( )
       D^H do-^S Ytg-F                                        \c\'CKl-h-hiA'
               ~DgrFT                                OA "PV^ _           ,

                      "Dvs-har::(- ■
   BOND                          myrojodv-gc) .


   NEXT COURT APPEARANCE                 lO               - ^IME
                                              w 0f/O
  P4I- -p be helol
  ' in                                           ■                   3rvMn
      Case
       Case1:18-mj-00469-JFA
            4:18-mj-01521 Document
                             Document
                                   4 Filed
                                      3 Filed
                                           in TXSD
                                               10/01/18
                                                    on 10/17/18
                                                         Page 1 ofPage
                                                                   1 PageID#
                                                                       13 of 23
                                                                              13
AO 470(8/85) Order ofTcmporary DelenLion




                            UNITED STATES DISTRICT COUft                                                                                  L         I

                                                                                                                                  OCT
                                             EASTERN DISTRICT OF VIRGINIA
                                                                                                                                   K, u.S DKiir-.c; i';i,!,r,r
                                                                                                                                 ALI-XANDHiA. V'i'-GIf.'iA



UNITED STATES OF AMERICA



                       V.                                                          ORDER OF TEMPORARY DETENTION
                                                                                   PENDING HEARING PURSUANT TO
                                                                                    BAIL REFORM ACT




                                         Dc'^yuM I                                 CASE NO.




           Upon motion of the United States Government, it is hereby ORDERED that

a detention hearing is set for _ \o                                                  \b                                                      before


the Honorable John F. Anderson, United States Magistrate Judge in Courtroom 501
                                               Name of Judicial Officer


located at 401 Courthouse Square, Alexandria, Vir^^inia. Pending this hearing, the
                                               [.ocation nf.hidtcial Officer


defendant shall be held in custody by the United States Marshal

(                                                                                               )and produced for the hearing.
                        Other Custodial Official




                                                                                                                    /s/
                                                                                                        John F. Anderson

Date: |
      I D I 10                                                                              United States Magistrate Judge




*irnot held immediately upon defendant's first appearance, the hearing may be continued for up to liirce days upon motion of the (jovernmenl.
or up to five days upon motion of the defendant. 18 U.S.C. § .1142{0{2).
           A hearing is required whenever the coiulilions set forth in 18 U.S.C § .3142(0 are present. Subsection (I)sets forth iIjc grounds that
 may be asserted only by the attorney for the Government; siiKscction (2)stales that a hearing is mandated upon the motion of the attorney for the
Government or upon die judicial officer's own motion if there is a serious risk tlial llie cielcndant (a) \i ill Ilec or(h) will obstruct or attempt to
obstruct justice, or tiircatcn, injure, or intimidate, or attempt to threaten, injure, or intimidate a prospective witness or juror.
             Case
              Case1:18-mj-00469-JFA
                   4:18-mj-01521 Document
                                    Document
                                          4 Filed
                                             4 Filed
                                                  in TXSD
                                                      10/03/18
                                                           on 10/17/18
                                                                Page 1 ofPage
                                                                          1 PageID#
                                                                              14 of 23
                                                                                     14

 AO 466A (Rev. 12/17) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)


                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                            Eastern District of Virginia

                  United States of America                                   )
                               v.                                            )          Case No. 1 : 18-MJ-469
                                                                             )
               Leatrice Malika De Bruhl-Daniels
                                                                             )
                                                                             )
                                                                                        Charging District's Case No.          H18-1521M

                             Defendant                                       )

                                                  WAIVER OF RULE 5 & 5.1 HEARINGS
                                                       (Complaint or Indictment)

           I understand that I have been charged in another district, the (name of other court)                   Southern District of Texas


           I have been informed of the charges and of my rights to:

           (I)       retain counsel or request the assignment of counsel if I am unable to retain counsel;

           (2)       an identity hearing to determine whether I am the person named in the charges;

           (3)       production of the warrant, a certilied copy of the warrant, or a reliable electronic copy of either;

           (4)       a preliminary hearing to determine whether there is probable cause to believe that an offense has been
                     committed, to be held within 14 days of my first appearance if I am in custody and 21 days otherwise,
                     unless I have been indicted beforehand.

           (5)       a hearing on any motion by the government for detention;

           (6)       request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

           I agree to waive my right( s) to:
 Gu/
.(f �    �           an identity hearing and production of the warrant.
           0         a preliminary hearing.
           0         a detention hearing.
          )!f.      an identity heari,!lg, production of the judgment, warrant, and warrant application, and any preliminary
                    or detention hearing to which I may be entitled in this district. I request that my
                    � preliminary hearing and/or O detention hearing be held in the prosecuting district, at a time set by
                    that court.

        I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
 pending against me.


 Date�



                                                                                  1
                                                                                            Signawre of defendant's auorney

                                                                                                    {ur· /Jc/?
                                                                                      �   (///1
                                                                                      �Prinled'name of defendant's auorney
      Case
       Case1:18-mj-00469-JFA
            4:18-mj-01521 Document
                             Document
                                   4 Filed
                                      5 Filed
                                           in TXSD
                                               10/03/18
                                                    on 10/17/18
                                                         Page 1 ofPage
                                                                   1 PageID#
                                                                       15 of 23
                                                                              15



                                       TYPE OF HEARING:
                                       CASE NUMBER:
                                       MAGIST          DGE: John F.•Anderson
                                       DATE
                                       TIME:
   EASTERN DISTRICT OF VIRGINIA        TAPE: FTR R
                                       DEPUTY CLERK: Whitney Gamett
   UNITED STATES OF AMERICA


                VS.

V&x-mcc malika X)e BriAh                          Van ids
   GOVT. ATTY

   DEFT'S ATTY        \UVIY] WtlSgYl
                      DUTY AFPD



   INTERPRETER/LANGUAGE


   DEFT INFORMED OF RIGHTS,CHARGES,AND PENALTIES( )
   DEFT INFORMED OF THE VIOLATION(S)( )
   COURT TO APPOINT COUNSEL( )                 FPD( )CJA( )Conflict List( )

                       \A/a\v€^ {dcnh-h^
                                                         fwwycr'^
           \n-mis                                     "PU y-e^LAC'Hcc\
    BOND
           \y\-w\c oharf^mo\

     CxVaiAC^ -fbv^ V-^-CctSC^ VA^I-LLI
    NEXT COURT


   DeCA                                   ~te> -\rY\-C cvAsi-£dv| op
    THC                     lAWHlaW COACil-hcviS
           ynet.
                 Case
                  Case1:18-mj-00469-JFA
                       4:18-mj-01521 Document
                                        Document
                                              4 Filed
                                                 6 Filed
                                                      in TXSD
                                                          10/03/18
                                                               on 10/17/18
                                                                    Page 1 ofPage
                                                                              3 PageID#
                                                                                  16 of 23
                                                                                         16
^AO 199A (Rev. 6/97) Order Selling Condiiions of Release                                                                            5
                                                                                                                           Page 1 of ^^ Pages

                                                                                                                        L
                                                                                                                       -3 21
                                     United States District Court.
                                                                                                     i^           ■' '.'.S DiSTRICTCOlJRT
                                                Eastern             District of         Virginia



                   United States of America
                                                                         ORDER SETTING CONDITIONS
                                                                                        OF RELEASE
                                V.




                            Defendant
                                                        Case Number : \
                                                 ^ BTUVT \ ' UcaTI V^VS
                                                                        . I ^
 IT IS ORDERED that the release of the defendant is subject to the following conditions:

           (1)   The defendant shall not commit any offense in violation of federal, stale or local law while on release in this case.

           (2) The defendant shall immediately advise the court, defense counsel and the U.S. Attorney in writing before any change in
                 address and telephone number.

           (3) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as

                 directed. The defendant shall appear at (if blank, to be notified)                United States District Court
                                                                                                                   Place

                    401 Courthouse Sq.. Alexandria, VA         on
                                                                                              Date and Time




                                        Release on Personal Recognizance or Unsecured Bond

  IT IS FURTHER ORDERED that the defendant be released provided that:

  ( ^ ) (4) The defendant promises to appear at ail proceedings as required and to surrender for service of any sentence imposed.
  (      ) (5) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of

                                                                                                              dollars (S                    )
                 in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed.




                   Dl.STRinUTiON:      COURT      DPlTiNDANT    PRHTRIAL     SERVICES       U.S.A'ITORNEY       U.S. MARSHAL
Case
 Case1:18-mj-00469-JFA
      4:18-mj-01521 Document
                       Document
                             4 Filed
                                6 Filed
                                     in TXSD
                                         10/03/18
                                              on 10/17/18
                                                   Page 2 ofPage
                                                             3 PageID#
                                                                 17 of 23
                                                                        17
Case
 Case1:18-mj-00469-JFA
      4:18-mj-01521 Document
                       Document
                             4 Filed
                                6 Filed
                                     in TXSD
                                         10/03/18
                                              on 10/17/18
                                                   Page 3 ofPage
                                                             3 PageID#
                                                                 18 of 23
                                                                        18
                Case
                 Case1:18-mj-00469-JFA
                      4:18-mj-01521 Document
                                       Document
                                             4 Filed
                                                8 Filed
                                                     in TXSD
                                                         10/04/18
                                                              on 10/17/18
                                                                   Page 1 ofPage
                                                                             3 PageID#
                                                                                 19 of 23
                                                                                        20
^AO I99A (Rev. 6/97) Order Setting Conditions of Release                                                                  Page 1 of          ^ Pages
                                                                                                                    ■




                                                                                                                                                          r       ^
                                                                                                             l:P.. 1 L IE
                                                                                                             i'-T
                                                                                                                                                          1
                                                                                                                                                          1
                                                                                                                                                          i   .



                                                                                                                                  "" v' )dliiO
                                     United States District Court
                                                                                                                             U.S. DISTRICT COURT
                                                Eastern            nistrict of         Virginia                         /v.K.V>r,'D.H;.AV!.RGi:>!!A




                   United States of America
                                                                       ORDER SETTING CONDITIONS
                                                                                       OF RELEASE
                                V.

                                                                   Case Number:


                           Defendant "O                BKUV\\-                         l-CXS
IT IS ORDERED that the release of the defendant is subject to the following conditions:

          (1) The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.

          (2) The defendant shall immediately advise the court, defense counsel and the U.S. Attorney in writing before any change in
                 address and telephone number.

          (3) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as

                 directed. The defendant shall appear at (if blank, to be notified)               United States District Court
                                                                                                                Place

                   401 Courthouse Sq., Alexandria, VA         on
                                                                                             Date and Time




                                        Release on Personal Recognizance or Unsecured Bond

 IT IS FURTHER ORDERED that the defendant be released provided that:

(^)(4) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.
(       )(5) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of
                                                                                                          dollars ($_                                 J
                in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed.




                   DISTRIBUTION:      COURT       DEFENDANT   PRETRIAL      SERVICES      US.ATTORNEY        U.S. MARSHAL
                 Case
                  Case1:18-mj-00469-JFA
                       4:18-mj-01521 Document
                                        Document
                                              4 Filed
                                                 8 Filed
AO 199B (Rev 12/11) Additional Conditions of Release
                                                      in TXSD
                                                          10/04/18
                                                               on 10/17/18
                                                                    Page 2 ofPage
                                                                              3 PageID#
                                                                                  20 of 23
                                                                                         21                                            n 3
                                                                                                                                    Page    of ^-^Pages

                                                 ADDITIONAL CONDITIONS OF RELEASE

       IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:                               O
v'(6) The defendant is placed in the custody
(Q5J                                      ^ of:               r          ^                      CK                                   vA O 1 OC^ICA-^ I
      Person or organization ^                                                                  f
             Address (only ifabove is an organization)                                               ,
             City and state C                                         'Vft. Pi-fa '
                                                                                  /                              Tel. No.
who agrees to (a) supervise the defendant,(b) use evei^effort to assure the defendant's appearance at all court proceedings, and (c) notify me court
immediately if the defendant violates a condition ofrelease or is no longer in the custodian's custody.

                                                                        SiBned:|^z..^...j^ (^^XtAtUAj )/)/^//P^
                                                                                                     Custodian                         '       ^Date
             The defendant must:
             (a) report on a regular basis to the following agency:              Pretrial Services
             (b) continue or actively seek employment.
             (c) continue or start an education program.^ r j             ^ p
             (d) surrender any passport to:                       I
                  not obtain a passport or other inllmaiional tra\/el document,
                    ide by the following restrictions on personal association, residence, or travel:      Do not depart the Washington D»C.
                    etropolitan area without prior approval of Pretrial Services or the Court.
                  avoid all contacti direetly or indirectly, with any percon who io op-moy bo a viotim or witnrfss iu tho invoctigation or prosecution.




                                                                         o'clock nftfr *"""01            Qf—                                         sehommg.
                                                                                                                       fu'trucKjui ttiiipluyiiiuiii. sdu
      n                                                                           ravTem- mrpT^)/^
      (□ ) (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                  necessary.

      (D ) (k) not possess a firearm, destructive device, or other weapon.
      (CH ) (1) not use alcohol ( □ )"at all ( □ ) excessively.
      (□) (m) not use or unlawfiilly possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                  medical practitioner.
      (n ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                  random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                  prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
                  accuracy of prohibited substance screening or testing.
      (□) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                  supervising officer.
      (CH ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                  (n ) (0 Curfew. You are restricted to your residence every day ( Q ) from                                 to             , or ( □ ) as
                               directed by the pretrial services office or supervising officer; or
                  (D ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                               medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                               activities approved in advance by the pretrial services office or supervising officer; or
                  (□) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
      ♦. /                     court appearances p^th^^vities specifically approved by the court.
      ( ) (q) submit to location monitorina^mrecte^y the pretrial services office or supervising officer and comply with all of the program
    yT %      requirements and instructions provided.
                        You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                     ^supervising officer.
           ) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including




      Xf4^lKlvel K3Widi&i
         /pDlHrH.p   \ "tW-d                                                                         T?l^Trk:4-
  WHITE-COURT              YELLOW-DEFENDANT                  BLUE-U.S. ATTORNEY                 PINK-U.S. MARSHAL                GREEN-PRETRIAL SERVICE
                Case
                 Case1:18-mj-00469-JFA Document
                      4:18-mj-01521 Document    8 Filed
                                             4 Filed     10/04/18
                                                     in TXSD       Page 3 ofPage
                                                              on 10/17/18    3 PageID#  22
                                                                                 21 of 23
AO 199C(Rev. 09/08) Advice of Penalties                                                                    Page
                                                                                                                   ^   .of
                                                                                                                             3        Pages

                                             ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:


YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

      Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
     While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
        It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
     If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
     (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
            not more than $250,000 or imprisoned for not more than 10 years, or both;
        (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
           more than $250,000 or imprisoned for not more than five years, or both;
     (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
     (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
     A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                    Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                                                         Defendant's Signature

                                                           dJ-^jLtr,.iAAA/lc i/A
                                                                Cit)' and State



                                                  Directions to the United States Marsha!

(□) The defendant is ORDERED released after processing.
    The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
          defendant has posted bond and/or complied with all other conditions for release. If stdl in custody, the defendant must be
          produced before the appropriate judge at the time and place specifu


Date:    (^rnyK-Q. •? 7&/A
                                                                                        Judicial Officer's Signature




                                                                                          Printed name and title




                     DISTRIBUTION:        COURT    DEFENDANT    PRETRIAL SERVICE        U.S. ATTORNEY      U.S. MARSHAL
CM/ECF - vaed                                                                                                                  Page 1 of 2
             Case 4:18-mj-01521 Document 4 Filed in TXSD on 10/17/18 Page 22 of 23


                                                                                                                                   CLOSED

                                                 U.S. District Court
                                      Eastern District of Virginia - (Alexandria)
                                CRIMINAL DOCKET FOR CASE #: 1:18-mj-00469-JFA-1


 Case title: USA v. De Bruhl-Daniels                                              Date Filed: 10/01/2018
                                                                                  Date Terminated: 10/05/2018


 Assigned to: Magistrate Judge John F. Anderson

 Defendant (1)
 Leatrice Malika De Bruhl-Daniels                                  represented by Kevin Eugene Wilson
 TERMINATED: 10/05/2018                                                           Office of the Federal Public Defender (Alexandria)
                                                                                  1650 King St
                                                                                  Suite 500
                                                                                  Alexandria, VA 22314
                                                                                  703-600-0800
                                                                                  Fax: 703-600-0880
                                                                                  Email: kevin_e_wilson@fd.org
                                                                                  LEAD ATTORNEY
                                                                                  ATTORNEY TO BE NOTICED
                                                                                  Designation: Public Defender

 Pending Counts                                                                    Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                                                 Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                                        Disposition
 None



 Plaintiff
 USA                                                               represented by Andrew Jared Dober
                                                                                  US Attorney's Office (Alexandria-NA)
                                                                                  2100 Jamieson Avenue
                                                                                  Alexandria, VA 22314
                                                                                  **NA**
                                                                                  703-299-3700
                                                                                  Email: andrew.dober@usdoj.gov
                                                                                  LEAD ATTORNEY
                                                                                  ATTORNEY TO BE NOTICED
                                                                                  Designation: US Attorney


 Date Filed            #   Docket Text

 09/28/2018                Arrest of Leatrice Malika De Bruhl-Daniels in the Eastern District of Virginia - Alexandria Division.




https://ecf.vaed.uscourts.gov/cgi-bin/DktRpt.pl?810561313602979-L_1_0-1                                                       10/17/2018
CM/ECF - vaed                                                                                                                 Page 2 of 2
           Case 4:18-mj-01521 Document 4 Filed in TXSD on 10/17/18 Page 23 of 23


                          (wgar, ) (Entered: 10/02/2018)

 10/01/2018           1   Arrest Warrant Returned Executed on 09/28/2018 in case as to Leatrice Malika De Bruhl-Daniels. (wgar, )
                          (Entered: 10/01/2018)

 10/01/2018           2   Minute Entry for proceedings held before Magistrate Judge John F. Anderson:Initial Appearance in Rule 5
                          (c)(3) Proceedings as to Leatrice Malika De Bruhl-Daniels held on 10/1/2018. US appeared through:
                          Andrew Dober. Deft appeared without counsel (AFPD - Elizabeth Mullin present). Deft informed of rights,
                          charges, and penalties. Court to appoint counsel. Deft does not contest identity. Deft requests a DH. Matter
                          set for DH in this District. PH to be held in the charging District. Detention Hearing set for 10/3/2018 at
                          02:00 PM in Alexandria Courtroom 501 before Magistrate Judge John F. Anderson. Deft remanded. (Tape
                          #FTR.)(wgar, ) (Entered: 10/01/2018)

 10/01/2018           3   Temporary Detention Order as to Leatrice Malika De Bruhl-Daniels. Signed by Magistrate Judge John F.
                          Anderson on 10/01/2018. (wgar, ) (Entered: 10/01/2018)

 10/01/2018               ORAL ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Leatrice Malika De Bruhl-Daniels:
                          Kevin Eugene Wilson for Leatrice Malika De Bruhl-Daniels appointed. Entered by Magistrate Judge John F.
                          Anderson on 10/01/2018. (wgar, ) (Entered: 10/01/2018)

 10/03/2018           4   WAIVER of Rule 5 Hearings by Leatrice Malika De Bruhl-Daniels (wgar, ) (Entered: 10/03/2018)

 10/03/2018           5   Minute Entry for proceedings held before Magistrate Judge John F. Anderson:Detention Hearing as to
                          Leatrice Malika De Bruhl-Daniels held on 10/3/2018. US appeared through: Andrew Dober and Alexander
                          Berrang. Deft appeared with counsel: Kevin Wilson. Deft waives identity and preliminary hearing (waiver
                          executed) in this district only. Preliminary hearing requested in the charging district. Gov't is seeking
                          detention. Deft argues for release with conditions - GRANTED. Deft remanded to the custody of the USMS
                          until all conditions are met. (Tape #FTR.)(wgar, ) (Entered: 10/03/2018)

 10/03/2018           6   ORDER Setting Conditions of Release as to Leatrice Malika De Bruhl-Daniels (1) PR BOND. Signed by
                          Magistrate Judge John F. Anderson on 10/03/2018. (wgar, ) (Entered: 10/03/2018)

 10/04/2018           7   Docketed in error and removed. (kbar, ) Modified on 10/5/2018 (kbar, ). (Entered: 10/04/2018)

 10/04/2018           8   PR Bond Bond Entered as to Leatrice Malika De Bruhl-Daniels. Defendant released. (kbar, ) (Entered:
                          10/05/2018)

 10/05/2018               Notice to Southern District of Texas of a Rule 40 transfer (by email) as to Leatrice Malika De Bruhl-Daniels.
                          (wgar, ) (Entered: 10/05/2018)



                                                     PACER Service Center
                                                        Transaction Receipt

                                                             10/17/2018 10:26:35
                           PACER Login:      txsus0288:2650724:0       Client Code:
                           Description:      Docket Report             Search Criteria:   1:18-mj-00469-JFA
                           Billable Pages:   2                         Cost:              0.20




https://ecf.vaed.uscourts.gov/cgi-bin/DktRpt.pl?810561313602979-L_1_0-1                                                       10/17/2018
